    Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 1 of 51 PageID# 53



                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                 RICHMOND DIVISION

    CHRISTOPHER J. GERKEN, DENNIS   )
    KEMP, TRAVIS KNIGHT and         )
    ANGELIQUE PERKINS, individually and
                                    )
    on behalf of all others similarly situated,
                                    )
                                    )
                        Plaintiffs, )
                                    )                      CIVIL ACTION NO.: 3:20cv350
    v.                              )
                                    )
                                                           CLASS ACTION COMPLAINT
    MANTECH INTERNATIONAL           )
    CORPORATION, BOARD OF           )
    DIRECTORS OF MANTECH            )
    INTERNATIONAL CORPORATION, THE )
    RETIREMENT PLAN COMMITTEE, and )
    JOHN DOES 1-30.                 )
                        Defendants. )
                                    )


                                             COMPLAINT

        Plaintiffs, Christopher J. Gerken, Dennis Kemp, Travis Knight and Angelique Perkins

(“Plaintiffs”), by and through their attorneys, on behalf of the ManTech International 401(k) Plan

(the “Plan”), 1 themselves and all others similarly situated, state and allege as follows:

                                      I.       INTRODUCTION

        1.      This is a class action brought pursuant to §§ 409 and 502 of the Employee

Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1109 and 1132, against the

Plan’s fiduciaries, which include ManTech International Corporation (“ManTech” or

“Company”), the Board of Directors of ManTech (“Board”) and its members during the Class



1
  The Plan is a legal entity that can sue and be sued. ERISA § 502(d)(1), 29 U.S.C. § 1132(d)(1).
However, in a breach of fiduciary duty action such as this, the Plan is not a party. Rather, pursuant to
ERISA § 409, and the law interpreting it, the relief requested in this action is for the benefit of the Plan
and its participants.
  Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 2 of 51 PageID# 54



Period and the Retirement Plan Committee and its members during the Class Period

(“Committee”) for breaches of their fiduciary duties.

       2.       Defined contribution retirement plans, like the Plan, confer tax benefits on

participating employees to incentivize saving for retirement. As of the end of 2015, Americans

had approximately $6.7 trillion in assets invested in defined contribution plans. See INVESTMENT

COMPANY INSTITUTE, Retirement Assets Total $24.0 Trillion in Fourth Quarter 2015 (Mar. 24,

2016), available at https://www.ici.org/research/stats/retirement/ret_15_q4; PLAN SPONSOR, 2015

Recordkeeping     Survey    (June    2015),   available   at   http://www.plansponsor.com/2015-

Recordkeeping-Survey/.

       3.       In a defined contribution plan, participants’ benefits “are limited to the value of

their own investment accounts, which is determined by the market performance of employee and

employer contributions, less expenses.” Tibble v. Edison Int’l, 135 S. Ct. 1823, 1826 (2015).

Thus, the employer has no incentive to keep costs low or to closely monitor the Plan to ensure

every investment remains prudent, because all risks related to high fees and poorly-performing

investments are borne by the participants.

       4.       To safeguard Plan participants and beneficiaries, ERISA imposes strict fiduciary

duties of loyalty and prudence upon employers and other plan fiduciaries.            29 U.S.C. §

1104(a)(1). These twin fiduciary duties are “the highest known to the law.” Tatum v. RJR

Pension Investment Committee et al., 761 F.3d 346, 356 (4th Cir. 2014). Fiduciaries must act

“solely in the interest of the participants and beneficiaries,” 29 U.S.C. § 1104(a)(1)(A), with the

“care, skill, prudence, and diligence” that would be expected in managing a plan of similar

scope. 29 U.S.C. § 1104(a)(1)(B).

       5.       At all times during the Class Period (defined below) the Plan had at least 700

million dollars in assets under management. At the end of 2018 and 2017, the Plan had over 839


                                                 2
  Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 3 of 51 PageID# 55



million dollars and 895 million dollars, respectively, in assets under management that were/are

entrusted to the care of the Plan’s fiduciaries. The Plan’s assets under management qualifies it as

a large plan in the defined contribution plan marketplace, and among the largest plans in the

United States. As a large plan, the Plan had substantial bargaining power regarding the fees and

expenses that were charged against participants’ investments. Defendants, however, did not try

to reduce the Plan’s expenses or exercise appropriate judgment to scrutinize each investment

option that was offered in the Plan to ensure it was prudent.

        6.     Plaintiffs allege that during the putative Class Period (May 15, 2014 through the

date of judgment) Defendants, as “fiduciaries” of the Plan, as that term is defined under ERISA §

3(21)(A), 29 U.S.C. § 1002(21)(A), breached the duties they owed to the Plan, to Plaintiffs, and

to the other participants of the Plan by, inter alia, (1) failing to objectively and adequately review

the Plan’s investment portfolio with due care to ensure that each investment option was prudent,

in terms of cost; and (2) maintaining certain funds in the Plan despite the availability of identical

or similar investment options with lower costs and/or better performance histories.

        7.     To make matters worse, Defendants failed to utilize the lowest cost share class for

many of the mutual funds within the Plan, and failed to consider collective trusts, commingled

accounts, or separate accounts as alternatives to the mutual funds in the Plan, despite their lower

fees.

        8.     Defendants’ mismanagement of the Plan, to the detriment of participants and

beneficiaries, constitutes a breach of the fiduciary duties of prudence and loyalty, in violation of

29 U.S.C. § 1104. Their actions were contrary to actions of a reasonable fiduciary and cost the

Plan and its participants millions of dollars.




                                                  3
   Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 4 of 51 PageID# 56



        9.     Based on this conduct, Plaintiffs assert claims against Defendants for breach of

the fiduciary duties of loyalty and prudence (Count One) and failure to monitor fiduciaries

(Count Two).

                              II.     JURISDICTION AND VENUE

        10.    This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 because it is a civil action arising under the laws of the United States, and pursuant to 29

U.S.C. § 1332(e)(1), which provides for federal jurisdiction of actions brought under Title I of

ERISA, 29 U.S.C. § 1001, et seq.

        11.    This Court has personal jurisdiction over Defendants because they transact

business in this District, reside in this District, and/or have significant contacts with this District,

and because ERISA provides for nationwide service of process.

        12.    Venue is proper in this District pursuant to ERISA § 502(e)(2), 29 U.S.C.

§ 1132(e)(2), because some or all of the violations of ERISA occurred in this District and

Defendants reside and may be found in this District. Venue is also proper in this District

pursuant to 28 U.S.C. § 1391 because Defendants do business in this District and a substantial

part of the events or omissions giving rise to the claims asserted herein occurred within this

District.

        13.    Venue is proper in the Richmond Division because one or more of the Defendants

resides in this division and a substantial part of the events giving rise to the claim occurred in this

Division.




                                                   4
  Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 5 of 51 PageID# 57



                                        III.      PARTIES

       Plaintiffs

       14.      Plaintiff, Christopher J. Gerken (“Gerken”), currently resides in Scottsdale,

Arizona. During his employment, Plaintiff Gerken participated in the Plan investing in the

options offered by the Plan and which are the subject of this lawsuit.

       15.     Plaintiff, Dennis Kemp (“Kemp”), currently resides in Laurel, Maryland. During

his employment, Plaintiff Kemp participated in the Plan investing in the options offered by the

Plan and which are the subject of this lawsuit.

       16.     Plaintiff, Travis Knight (“Knight”), currently resides in Chantilly, Virginia.

During his employment, Plaintiff Knight participated in the Plan investing in the options offered

by the Plan and which are the subject of this lawsuit.

       17.     Plaintiff, Angelique Perkins (“Perkins”), currently resides in Glenarden,

Maryland. During her employment, Plaintiff Perkins participated in the Plan investing in the

options offered by the Plan and which are the subject of this lawsuit.

       18.     Each Plaintiff has standing to bring this action on behalf of the Plan because each

of them participated in the Plan and were injured by Defendants’ unlawful conduct. Plaintiffs

are entitled to receive benefits in the amount of the difference between the value of their

accounts currently, or as of the time their accounts were distributed, and what their accounts are

or would have been worth, but for Defendants’ breaches of fiduciary duty as described herein.

       19.     Plaintiffs did not have knowledge of all material facts (including, among other

things, the investment alternatives that are comparable to the investments offered within the

Plan, comparisons of the costs and investment performance of Plan investments versus available

alternatives within similarly-sized plans, total cost comparisons to similarly-sized plans,

information regarding other available share classes, and information regarding the availability


                                                  5
    Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 6 of 51 PageID# 58



and pricing of separate accounts and collective trusts) necessary to understand that Defendants

breached their fiduciary duties and engaged in other unlawful conduct in violation of ERISA

until shortly before this suit was filed. Further, Plaintiffs did not have and do not have actual

knowledge of the specifics of Defendants’ decision-making process with respect to the Plan,

including Defendants’ processes (and execution of such) for selecting, monitoring, and removing

Plan investments, because this information is solely within the possession of Defendants prior to

discovery. 2 Moreover, having never managed a large 401(k) plan such as the Plan, Plaintiffs

lacked actual knowledge of reasonable fee levels and prudent alternatives available to such plans.

For purposes of this Complaint, Plaintiffs have drawn reasonable inferences regarding these

processes based upon (among other things) the facts set forth herein.

                Defendants

                        Company Defendant

        20.     ManTech is the Plan sponsor with a principal place of business 2251 Corporate

Park Drive, Herndon, VA 20171. See, 2018 Form 5500 at 1.

        21.     ManTech describes itself as “a multibillion-dollar public company that provides

the innovation, adaptability and critical thinking our government needs for success in defense,

intelligence, law enforcement, science, administration, health and other fields—throughout the

nation and in many countries around the world. We are now applying the lessons learned in the




2
  Several weeks prior to filing the instant lawsuit, Plaintiffs requested pursuant to ERISA §104(b)(4) that
the Plan administrator produce several Plan governing documents, including any meeting minutes of the
relevant Plan investment committee(s). Their request for meeting minutes was denied for, among other
reasons, that the request went beyond the scope of Section 104(b)(4). See Braden v. Wal-mart Stores,
Inc., 588 F.3d 585, 598 (8th Cir. 2009) (“If Plaintiffs cannot state a claim without pleading facts which
tend systematically to be in the sole possession of defendants, the remedial scheme of [ERISA] will fail,
and the crucial rights secured by ERISA will suffer.”)

                                                    6
     Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 7 of 51 PageID# 59



unforgiving arena of national security to help the private sector protect networks and critical

information.” 3

          22.     The Company is a fiduciary for several reasons.       First, the Plan Document

provides that “[t]he Company, and each member of the Plan Administrator, shall be named

fiduciaries to the Plan.” ManTech International 401(k) Plan, Amendment and Restatement, Eff.

as of Jan. 1, 2015 (“Plan Document”) at page 68.

          23.     Second, “[t]he Company is the Plan Administrator and shall be responsible for the

general administration and interpretation of the Plan and for carrying out its provisions.” Id. at

69. More specifically, “[t]he Company (or the Plan Administrator, if so authorized by the

Company) shall have the power to (i) establish a funding policy and select investment funds for

the Trust Fund....” Id.; see also Id. at p. 74 (“The Plan Administrator shall select investment

funds in which the Participant’s Accounts may be invested.”)

          24.     Third, the Company appointed other Plan fiduciaries and accordingly had a

concomitant fiduciary duty to monitor and supervise those appointees. See Id. (noting the

Company has the power to “appoint or employ one or more Investment Managers to manage any

part or all of the assets of the Plan” and that “[t]he Company (or the Plan Administrator, if so

authorized by the Company) shall have the power to appoint an Investment Manager and to

remove an Investment Manager that it has previously appointed.”)

          25.     Lastly, the Company acted through its officers, including the Board and

Committee, and their members, to perform Plan-related fiduciary functions in the course and

scope of their employment.         For example, the Board “established [the] Retirement Plan

Committee for the purpose of acting on behalf of the Board in connection with the Company’s




3
    https://www.mantech.com/about/history-50th-anniversary

                                                   7
  Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 8 of 51 PageID# 60



tax qualified and nonqualified retirement plans (the “Plans”).” See, Charter of the Retirement

Plan Committee (“Committee Charter”) at page 1.

       26.     For the foregoing reasons, the Company is a fiduciary of the Plan, within the

meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A).

                      Board Defendants

       27.     The Company acted through the Board (defined above) to perform some of the

Company’s Plan-related fiduciary functions, including monitoring the activities of the

Committee.

       28.     As noted supra, the Board established the Retirement Plan Committee (hereafter,

the “Committee”) to oversee the Plan. See, Committee Charter at page 1 (“The [Committee’s]

primary responsibility is to oversee the operation, administration and funding of the Plans.”).

       29.     Members of the Committee “serve[ed] at the pleasure and discretion of, the

Board.” Id. In other words, a “Committee member may be removed at any time, with or without

cause, by the Board.” Id.

       30.     Accordingly, each member of the Board during the putative Class Period (referred

to herein as John Does 1-10) is/was a fiduciary of the Plan, within the meaning of ERISA

Section 3(21)(A), 29 U.S.C. § 1002(21)(A) because each exercised discretionary authority to

appoint and/or monitor the Committee, which had control over Plan management and/or

authority or control over management or disposition of Plan assets.

       31.     The unnamed members of the Board of Directors for ManTech during the Class

Period are collectively referred to herein as the “Board Defendants.”

                      Committee Defendants

       32.     The Committee had discretionary authority to select, and accordingly, the

fiduciary duty to prudently select and monitor Plan investments.         The Committee Charter


                                                 8
  Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 9 of 51 PageID# 61



provides: “[t]he Committee shall be responsible for the oversight of the retirement plans

sponsored by the Company or its subsidiaries. In exercising this oversight function, the

Committee shall have the overall responsibility for approving and evaluating the Company’s

retirement plans, including investment options thereto, on behalf of the Board.” See, Committee

Charter at page 1.

       33.     Further, “the Committee shall … approve and monitor the investment policy for

all of the Company’s retirement plans.” Id.         Further, the Committee “chooses the various

investment funds (the “Funds”) into which your investments may be directed. Summary Plan

Description (“SPD’) at page 15.

       34.     The Committee and each of its members were fiduciaries of the Plan during the

Class Period, within the meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A) because

each exercised discretionary authority over management or disposition of Plan assets.

       35.     The Committee and unnamed members of the Committee during the Class Period

(referred to herein as John Does 11-20), are collectively referred to herein as the “Committee

Defendants.”

                      Additional John Doe Defendants

       36.     To the extent that there are additional officers, employees and/are contractors of

ManTech who are/were fiduciaries of the Plan during the Class Period, or were hired as an

investment manager for the Plan during the Class Period, the identities of whom are currently

unknown to Plaintiffs, Plaintiffs reserve the right, once their identities are ascertained, to seek

leave to join them to the instant action.      Thus, without limitation, unknown “John Doe”

Defendants 21-30 include, but are not limited to, ManTech officers, employees and/or

contractors who are/were fiduciaries of the Plan within the meaning of ERISA Section 3(21)(A),

29 U.S.C. § 1002(21)(A) during the Class Period.


                                                9
  Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 10 of 51 PageID# 62



                                         IV.     THE PLAN

       37.      ManTech established the Plan “to help our employees meet their savings goals as

a way of providing them with the funds for retirement.” SPD at page 1.

       38.      The Plan is a “defined contribution” or “individual account” plan within the

meaning of ERISA § 3(34), 29 U.S.C. § 1002(34), in that the Plan provides for individual

accounts for each participant and for benefits based solely upon the amount contributed to those

accounts, and any income, expense, gains and losses, and any forfeitures of accounts of the

participants which may be allocated to such participant’s account. Consequently, retirement

benefits provided by the Plan are based solely on the amounts allocated to each individual’s

account.

       Eligibility

       39.      In general, regular full-time employees are eligible to participate in the Plan. SPD

at 8. An employee “will become a Participant in the Plan for purposes of making Employee

contributions on the first Entry Date following the date on which you complete an Hour of

Service.” Id.

       Contributions

       40.      There are several types of contributions that can be added to a participant’s

account, including: an employee salary deferral contribution, an employee Roth 401(k)

contribution, an employee after-tax contribution, catch-up contributions for employees aged 50

and over, rollover contributions, and employer matching contributions based on employee pre-

tax, Roth 401(k), and employee after-tax contributions. SPD at 9 through 15.

       41.      With regard to employee contributions, “[t]he Plan permits tax-deferred

participant contributions to the Plan up to the lesser of an annual maximum determined by the

Internal Revenue Service (IRS), which totaled $18,500 for the year ended December 31, 2018, or


                                                 10
  Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 11 of 51 PageID# 63



60% of eligible compensation.” Notes to Financial Statements, December 31, 2018 (“Financial

Statement”) at 5.

       42.      ManTech contributes to a Plan Participant’s retirement savings in a three-tier

arrangement based on which division the Plan Participant belongs to. The audited financial

summarizes this three-tier structure as follows:

         The Company’s matching contributions vary based on the matching group
         to which the employee belongs, as defined in the Plan document. … For
         employees in matching group one, the Company matches 100% of
         employee contributions for the first 4% of the participant’s eligible
         compensation and 50% of employee contributions for the next 2% of the
         participant’s eligible compensation. For employees in matching group
         two, the Company matches 100% of employee contributions for the first
         1% of the participant’s eligible compensation and 50% of employee
         contributions for the next 5% of the participant’s eligible compensation.
         For employees in matching group four, the Company matches 3% of a
         participant’s eligible compensation for any participant deferring 1-3% of
         his or her compensation and 100% of employee contributions for any
         participant deferring 3-8% of eligible compensation. The Company does
         not provide matching contributions for employees in matching group
         three.


Financial Statement at 6. See also, Plan Document 11-18 (providing the source material for the

summary provided in the Financial Statement).

       43.     Like other companies that sponsor 401(k) plans for their employees, ManTech

enjoys both direct and indirect benefits by providing matching contributions to Plan participants.

Employers are generally permitted to take tax deductions for their contributions to 401(k) plans

at the time when the contributions are made. See generally, https:/www.irs.gov/retirement-

plans/plan-sponsor/401k-plan-overview.

       44.      ManTech also benefits in other ways from the Plan’s matching program. It is

well-known that “[o]ffering retirement plans can help in employers’ efforts to attract new

employees     and    reduce    turnover.”    See,       https://www.paychex.com/articles/employee-

benefits/employer-matching-401k-benefits.

                                                   11
  Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 12 of 51 PageID# 64



       45.     Given the size of the Plan, ManTech likely enjoyed a significant tax and cost

savings from offering a match.

       Vesting

       46.     Participants are vested immediately in their contributions plus actual earnings

thereon. Vesting in the Company’s contributions is based on years of continuous service. A

participant is 100% vested after two years of credited service. Plan Document at 19.

       The Plan’s Investments

       47.     Several funds were available to Plan participants for investment each year during

the putative Class Period, including several funds managed by the Plan’s trustee Fidelity

Management Trust Company and/or its affiliates. In addition to the funds available under the

Plan for investment, participants had the ability to choose funds available through the Fidelity

BrokerageLink, a self-directed brokerage account. SPD at 16. Fidelity collected additional fees

from Plan participants who used this brokerage account. Id.

       48.     As noted above, the Committee chooses the various investment funds into which

Plan participants directed their investments.

       49.     The Plan’s assets under management for all funds as of December 31, 2018 was

over $839,000,000 and over $895,000,000 as of December 31, 2017. See, the 2018 audited

financial statements at 3.

       Payment of Plan Expenses

       50.     As a first resort, Plan assets were or are used to pay for all expenses incurred by

the Plan, including recordkeeping and administration fees. The 2018 audited financial statement

describes this arrangement best providing: “Fidelity does not impose a per-participant fee to

cover the costs of recordkeeping and participant service center support. These fees have been

factored into the overall asset charges which are automatically deducted from the rates of return


                                                12
    Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 13 of 51 PageID# 65



of the various Fidelity funds.” See, the 2018 audited financial statements at 3. See also, Trust

Agreement at Schedule “B” (a five-page description of how expenses are paid).

                               V.      CLASS ACTION ALLEGATIONS

        51.     Plaintiffs bring this action as a class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure on behalf of themselves and the following proposed class (“Class”): 4

                All persons, except Defendants and their immediate family
                members, who were participants in or beneficiaries of the Plan, at
                any time between May 15, 2014 through the date of judgment (the
                “Class Period”).

        52.     The members of the Class are so numerous that joinder of all members is

impractical. The 2018 Form 5500 filed with the Dept. of Labor lists 11,804 Plan “participants

with account balances as of the end of the plan year.” See, ManTech 2018 Form 5500 at p. 2.

        53.     Plaintiffs’ claims are typical of the claims of the members of the Class. Like

other Class members, Plaintiffs participated in the Plan and have suffered injuries as a result of

Defendants’ mismanagement of the Plan. Defendants treated Plaintiffs consistently with other

Class members and managed the Plan as a single entity. Plaintiffs’ claims and the claims of all

Class members arise out of the same conduct, policies, and practices of Defendants as alleged

herein, and all members of the Class have been similarly affected by Defendants’ wrongful

conduct.

        54.     There are questions of law and fact common to the Class, and these questions

predominate over questions affecting only individual Class members. Common legal and factual

questions include, but are not limited to:

                A.       Whether Defendants are fiduciaries of the Plan;




4
  Plaintiffs reserve the right to propose other or additional classes or subclasses in their motion for class
certification or subsequent pleadings in this action.

                                                     13
  Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 14 of 51 PageID# 66



                B.       Whether Defendants breached their fiduciary duties of loyalty and

                         prudence by engaging in the conduct described herein;

                C.       Whether the Company and Board Defendants failed to adequately monitor

                         the Committee and other fiduciaries to ensure the Plan was being managed

                         in compliance with ERISA;

                D.       The proper form of equitable and injunctive relief; and

                E.       The proper measure of monetary relief.

        55.     Plaintiffs will fairly and adequately represent the Class and have retained counsel

experienced and competent in the prosecution of ERISA class action litigation. Plaintiffs have

no interests antagonistic to those of other members of the Class. Plaintiffs are committed to the

vigorous prosecution of this action and anticipate no difficulty in the management of this

litigation as a class action.

        56.     This action may be properly certified under Rule 23(b)(1). Class action status in

this action is warranted under Rule 23(b)(1)(A) because prosecution of separate actions by the

members of the Class would create a risk of establishing incompatible standards of conduct for

Defendants. Class action status is also warranted under Rule 23(b)(1)(B) because prosecution of

separate actions by the members of the Class would create a risk of adjudications with respect to

individual members of the Class that, as a practical matter, would be dispositive of the interests

of other members not parties to this action, or that would substantially impair or impede their

ability to protect their interests.

        57.     In the alternative, certification under Rule 23(b)(2) is warranted because the

Defendants have acted or refused to act on grounds generally applicable to the Class, thereby

making appropriate final injunctive, declaratory, or other appropriate equitable relief with respect

to the Class as a whole.


                                                  14
  Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 15 of 51 PageID# 67



                         VI.     DEFENDANTS’ FIDUCIARY STATUS
                               AND OVERVIEW OF FIDUCIARY DUTIES

       58.     ERISA requires every plan to provide for one or more named fiduciaries who will

have “authority to control and manage the operation and administration of the plan.” ERISA §

402(a)(1), 29 U.S.C. § 1102(a)(1).

       59.     ERISA treats as fiduciaries not only persons explicitly named as fiduciaries under

§ 402(a)(1), 29 U.S.C. § 1102(a)(1), but also any other persons who in fact perform fiduciary

functions. Thus, a person is a fiduciary to the extent “(i) he exercises any discretionary authority

or discretionary control respecting management of such plan or exercise any authority or control

respecting management or disposition of its assets, (ii) he renders investment advice for a fee or

other compensation, direct or indirect, with respect to any moneys or other property of such plan,

or has any authority or responsibility to do so, or (iii) he has any discretionary authority or

discretionary responsibility in the administration of such plan.” ERISA § 3(21)(A)(i), 29 U.S.C.

§ 1002(21)(A)(i).

       60.     As described in the Parties section above, Defendants were fiduciaries of the Plan

because:

               (a)     they were so named; and/or

               (b)     they exercised authority or control respecting management or disposition

                       of the Plan’s assets; and/or

               (c)     they exercised discretionary authority or discretionary control respecting

                       management of the Plan; and/or

               (d)     they had discretionary authority or discretionary responsibility in the

                       administration of the Plan.

       61.     As fiduciaries, Defendants are/were required by ERISA § 404(a)(1), 29 U.S.C. §

1104(a)(1), to manage and administer the Plan, and the Plan’s investments, solely in the interest

                                                 15
  Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 16 of 51 PageID# 68



of the Plan’s participants and beneficiaries and with the care, skill, prudence, and diligence under

the circumstances then prevailing that a prudent person acting in a like capacity and familiar with

such matters would use in the conduct of an enterprise of a like character and with like aims.

These twin duties are referred to as the duties of loyalty and prudence, and are “the highest

known to the law.” Tatum v. RJR Pension Investment Committee et al., 761 F.3d 346, 356 (4th

Cir. 2014).

       62.     The duty of loyalty requires fiduciaries to act with an “eye single” to the interests

of plan participants.   Pegram v. Herdrich, 530 U.S. 211, 235 (2000).           “Perhaps the most

fundamental duty of a [fiduciary] is that he [or she] must display . . . complete loyalty to the

interests of the beneficiary and must exclude all selfish interest and all consideration of the

interests of third persons.” Pegram, 530 U.S. at 224 (quotation marks and citations omitted).

Thus, “in deciding whether and to what extent to invest in a particular investment, a fiduciary

must ordinarily consider only factors relating to the interests of plan participants and

beneficiaries . . . . A decision to make an investment may not be influenced by [other] factors

unless the investment, when judged solely on the basis of its economic value to the plan, would

be equal or superior to alternative investments available to the plan.” Dep’t of Labor ERISA Adv.

Op. 88-16A, 1988 WL 222716, at *3 (Dec. 19, 1988) (emphasis added).

       63.     In effect, the duty of loyalty includes a mandate that the fiduciary display

complete loyalty to the beneficiaries and set aside the consideration of third persons.

       64.     ERISA also “imposes a ‘prudent person’ standard by which to measure

fiduciaries’ investment decisions and disposition of assets.”            Fifth Third Bancorp v.

Dudenhoeffer, 134 S. Ct. 2459, 2467 (2014) (quotation omitted). In addition to a duty to select

prudent investments, under ERISA a fiduciary “has a continuing duty to monitor [plan]

investments and remove imprudent ones” that exists “separate and apart from the [fiduciary’s]


                                                16
  Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 17 of 51 PageID# 69



duty to exercise prudence in selecting investments.” Tibble v. Edison Int’l, 135 S. Ct. 1823,

1828 (2015). “[A] fiduciary cannot free himself from his duty to act as a prudent man simply by

arguing that other funds . . . could theoretically, in combination, create a prudent portfolio.” In

re Amer. Int’l Grp., Inc. ERISA Litig. II, No. 08-cv-5722, 2011 WL 1226459, at *4 (S.D.N.Y.

Mar. 31, 2011) (quoting DiFelice v. U.S. Airways, Inc., 497 F.3d 410, 418 n.3, 423-24 (4th Cir.

2007)).

          65.   In addition, ERISA § 405(a), 29 U.S.C. § 1105(a) (entitled “Liability for breach

by co-fiduciary”) further provides that:

                [I]n addition to any liability which he may have under any other
                provision of this part, a fiduciary with respect to a plan shall be
                liable for a breach of fiduciary responsibility of another fiduciary
                with respect to the same plan in the following circumstances: (A) if
                he participates knowingly in, or knowingly undertakes to conceal,
                an act or omission of such other fiduciary, knowing such an act or
                omission is a breach; (B) if, by his failure to comply with section
                404(a)(1), 29 U.S.C. §1104(a)(1), in the administration of his
                specific responsibilities which give rise to his status as a fiduciary,
                he has enabled such other fiduciary to commit a breach; or (C) if
                he has knowledge of a breach by such other fiduciary, unless he
                makes reasonable efforts under the circumstances to remedy the
                breach.

          66.   During the Class Period, Defendants did not act in the best interests of the Plan

participants. Investment fund options chosen for a plan should not favor the fund provider over

the plan’s participants.    Yet, here, to the detriment of the Plan and their participants and

beneficiaries, the Plan’s fiduciaries included and retained in the Plan many mutual fund

investments that were more expensive than necessary and otherwise were not justified on the

basis of their economic value to the Plan.

          67.   Based on reasonable inferences from the facts set forth in this Complaint, during

the Class Period Defendants failed to have a proper system of review in place to ensure that

participants in the Plan were being charged appropriate and reasonable fees for the Plan’s


                                                  17
  Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 18 of 51 PageID# 70



investment options. Additionally, Defendants failed to leverage the size of the Plan to negotiate

for (1) lower expense ratios for certain investment options maintained and/or added to the Plan

during the Class Period and (2) lower recordkeeping and administrative fees.

       68.     As discussed below, Defendants breached fiduciary duties to the Plan and its

participants and beneficiaries, and are liable for their breaches and the breaches of their co-

fiduciaries under 29 U.S.C. § 1104(a)(1) and 1105(a).

                             VII.    SPECIFIC ALLEGATIONS

A.     Improper Management of an Employee Retirement Plan Can Cost the Plan’s
       Participants Millions in Savings

       69.     Under 29 U.S.C. § 1104(a)(1), a plan fiduciary must provide diversified

investment options for a defined-contribution plan while also giving substantial consideration to

the cost of those options.    “Wasting beneficiaries’ money is imprudent.         In devising and

implementing strategies for the investment and management of trust assets, trustees are obligated

to minimize costs.” Uniform Prudent Investor Act (the “UPIA”) § 7.

       70.     “The Restatement … instructs that ‘cost-conscious management is fundamental to

prudence in the investment function,’ and should be applied ‘not only in making investments but

also in monitoring and reviewing investments.’” Tibble v. Edison Int’l, 843 F.3d 1187, 1197-98

(9th Cir. Dec. 30, 2016) (en banc) (quoting Restatement (Third) of Trust § 90, cmt. b). See also

U.S. Dep’t of Labor, A Look at 401(k) Plan Fees, (Aug. 2013), at 2, available at

https://www.dol.gov/sites/dolgov/files/ebsa/about-ebsa/our-activities/resource-

center/publications/a-look-at-401k-plan-fees.pdf (last visited February 21, 2020) (“You should

be aware that your employer also has a specific obligation to consider the fees and expenses paid

by your plan.”). As the Ninth Circuit described, additional fees of only 0.18% or 0.4% can have

a large effect on a participant’s investment results over time because “[b]eneficiaries subject to

higher fees … lose not only money spent on higher fees, but also lost investment opportunity;

                                               18
  Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 19 of 51 PageID# 71



that is, the money that the portion of their investment spent on unnecessary fees would have

earned over time.” Tibble, 843 F.3d at 1198 (“It is beyond dispute that the higher the fees

charged to a beneficiary, the more the beneficiary’s investment shrinks.”).

        71.     Most participants in 401(k) plans expect that their 401(k) accounts will be their

principal source of income after retirement. Although at all times 401(k) accounts are fully

funded, that does not prevent plan participants from losing money on poor investment choices of

plan sponsors and fiduciaries, whether due to poor performance, high fees, or both.

        72.     In fact, the Department of Labor has explicitly stated that employers are held to a

“high standard of care and diligence” and must both “establish a prudent process for selecting

investment options and service providers” and “monitor investment options and service

providers once selected to see that they continue to be appropriate choices,” among other duties.

See “A Look at 401(k) Plan Fees,” supra.

        73.     The duty to evaluate and monitor fees and investment costs includes fees paid

directly by plan participants to investment providers, usually in the form of an expense ratio or a

percentage of assets under management within a particular investment.             See Investment

Company Institute (“ICI”), The Economics of Providing 401(k) Plans: Services, Fees, and

Expenses, (July 2016), at 4.      “Any costs not paid by the employer, which may include

administrative, investment, legal, and compliance costs, effectively are paid by plan

participants.” Id. at 5.

        74.     Prudent and impartial plan sponsors thus should be monitoring both the

performance and cost of the investments selected for their 401(k) plans, as well as investigating

alternatives in the marketplace to ensure that well-performing, low cost investment options are

being made available to plan participants.

B.      Defendants Breached Their Fiduciary Duties in Failing to Investigate and Select
        Lower Cost Alternative Funds

                                                19
  Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 20 of 51 PageID# 72




       75.        Defendants’ breaches of their fiduciary duties, relating to their overall decision-

making, resulted in selection (and maintenance) of several funds in the Plan throughout the Class

Period, including those identified below, that wasted the Plan and participant’s assets because of

unnecessary costs.

       76.        The Supreme Court recently reaffirmed the ongoing fiduciary duty to monitor a

plan’s investment options in Tibble, 135 S. Ct. at 1823. In Tibble, the Court held that “an ERISA

fiduciary’s duty is derived from the common law of trusts,” and that “[u]nder trust law, a trustee

has a continuing duty to monitor trust investments and remove imprudent ones.” Id. at 1828. In

so holding, the Supreme Court referenced with approval the Uniform Prudent Investor Act,

treatises, and seminal decisions confirming the duty.

       77.        Under trust law, one of the responsibilities of the Plan’s fiduciaries is to “avoid

unwarranted costs” by being aware of the “availability and continuing emergence” of alternative

investments that may have “significantly different costs.” Restatement (Third) of Trusts ch. 17,

intro. note (2007); see also Restatement (Third) of Trusts § 90 cmt. B (2007) (“Cost-conscious

management is fundamental to prudence in the investment function.”). Adherence to these

duties requires regular performance of an “adequate investigation” of existing investments in a

plan to determine whether any of the plan’s investments are “improvident,” or if there is a

“superior alternative investment” to any of the plan’s holdings. Pension Ben. Gaur. Corp. ex rel.

St. Vincent Catholic Med. Ctrs. Ret. Plan v. Morgan Stanley Inv. Mgmt., 712 F.3d 705, 718-19

(2d Cir. 2013).

       78.        When large plans, particularly those with nearly a billion dollars in assets like the

Plan here, have options which approach the retail cost of shares for individual investors or are

simply more expensive than the average or median institutional shares for that type of



                                                   20
    Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 21 of 51 PageID# 73



investment, a careful review of the plan and each option is needed for the fiduciaries to fulfill

their obligations to the plan participants.

          79.     The Plan has retained several actively-managed funds as Plan investment options

despite the fact that these funds charged grossly excessive fees compared with comparable or

superior alternatives, and despite ample evidence available to a reasonable fiduciary that these

funds had become imprudent due to their high costs.

          80.     During the Class Period, the Plan lost millions of dollars in offering investment

options that had similar or identical characteristics to other lower-priced investment options.

          81.     The funds in the Plan have stayed relatively unchanged since 2014. Taking 2018

as an example year, a signification portion of funds in the Plan, almost half, were much more

expensive than comparable funds found in similarly sized plans (plans having between $500m

and $1b in assets). The expense ratios for funds in the Plan in some cases were up to 129% (in

the case of the Oakmark Equity And Income Investor) above the median expense ratios in the

same category: 5

                 Current Fund                   ER 6            Category         ICI Median 7

                                                0.66
       Harbor Capital Appreciation Instl                    Domestic Equity         0.42%
                                                 %

     MassMutual Select Mid Cap Growth           0.71
                                                            Domestic Equity         0.42%
                     I                           %

                                                0.63
      Fidelity Diversified International K                     Int'l Equity         0.54%
                                                 %


5
 See BrightScope/ICI Defined Contribution Plan Profile: A Close Look at 401(k) Plans, 2016 at 69
(March 2018) (hereafter, “ICI Study”) available at
https://www.ici.org/pdf/ppr_18_dcplan_profile_401k.pdf
6
  The listed expense figures are taken from the most recent available summary prospectuses published in
2020.
7
    This median fee is taken from plans with $500m to $1b in assets.

                                                       21
  Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 22 of 51 PageID# 74



              Current Fund                ER 6             Category        ICI Median 7
                                          0.73
      JPMorgan Value Advantage L                      Domestic Equity         0.42%
                                           %

    Carillon Eagle Small Cap Growth       0.65
                                                      Domestic Equity         0.42%
                   R6                      %

                                          0.81
   American Beacon Small Cp Val Inst                  Domestic Equity         0.42%
                                           %

                                          0.75
       JPMorgan Mid Cap Value L                       Domestic Equity         0.42%
                                           %
      Oakmark Equity And Income           0.78           Non-target Date
                                                                              0.40%
               Investor                    %               Balanced
                                          0.25
     Fidelity Government MMkt K6                         Money Market         0.14%
                                           %


       82.     The above comparisons understate the excessiveness of fees in the Plan

throughout the Class Period. That is because the ICI study was conducted in 2016 when expense

ratios would have been higher than today given the downward trend of expense ratios the last

few years. Indeed, the ICI median expense ratio for domestic equity funds for plans with

between 500 million dollars and one billion dollars in assets was .52 using 2015 data compared

with .42 in 2016. Accordingly, the median expense ratios in 2020 utilized by similar plans

would be lower than indicated above, demonstrating a greater disparity between the 2020

expense ratios utilized in the above chart for the Plan’s current funds and the median expense

ratios in the same category.

       83.     Further, median-based comparisons also understate the excessiveness of the

investment management fees of the Plan funds because many prudent alternative funds were

available that offered lower expenses than the median.

       Failure to Utilize Lower Fee Share Classes




                                                 22
  Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 23 of 51 PageID# 75



       84.     Many mutual funds offer multiple classes of shares in a single mutual fund that

are targeted at different investors. Generally, more expensive share classes are targeted at

smaller investors with less bargaining power, while lower cost shares are targeted at institutional

investors with more assets, generally $1 million or more, and therefore greater bargaining power.

There is no difference between share classes other than cost—the funds hold identical

investments and have the same manager.

       85.     Large defined contribution plans such as the Plan have sufficient assets to qualify

for the lowest cost share class available. Even when a plan does not yet meet the investment

minimum to qualify for the cheapest available share class, it is well-known among institutional

investors that mutual fund companies will typically waive those investment minimums for a

large plan adding the fund in question to the plan as a designated investment alternative. Simply

put, a fiduciary to a large defined contribution plan such as the Plan can use its asset size and

negotiating power to invest in the cheapest share class available. For this reason, prudent

retirement plan fiduciaries will search for and select the lowest-priced share class available.

       86.     Indeed, recently a court observed that “[b]ecause the institutional share classes are

otherwise identical to the Investor share classes, but with lower fees, a prudent fiduciary would

know immediately that a switch is necessary. Thus, the ‘manner that is reasonable and

appropriate to the particular investment action, and strategies involved…in this case would

mandate a prudent fiduciary – who indisputably has knowledge of institutional share classes and

that such share classes provide identical investments at lower costs – to switch share classes

immediately.” Tibble, et al. v. Edison Int. et al., No. 07-5359, 2017 WL 3523737, at * 13 (C.D.

Cal. Aug. 16, 2017).

       87.     As demonstrated by the chart below, in several instances during the Class Period,

including 2018 as demonstrated below, Defendants failed to prudently monitor the Plan to


                                                 23
  Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 24 of 51 PageID# 76



determine whether the Plan was invested in the lowest-cost share class available for the Plan’s

mutual funds. The chart below uses 2020 expense ratios to demonstrate how much more

expensive the funds were than their identical counterparts:

                               Fund                                                     Excess
 Current Fund Option                         ER        Lower Share Class       ER
                               Assets                                                  Expense
        JSMIX                                               JSMYX
      JPMorgan                                             JPMorgan
                            $62,222,114 0.56 %                                0.46 %   21.74%
 SmartRetirement 2030                                 SmartRetirement 2030
          R5                                                   R6
        JNSIX                                               JNSYX
      JPMorgan                                             JPMorgan
                            $58,203,605 0.55 %                                0.45 %   22.22%
 SmartRetirement 2025                                 SmartRetirement 2025
          R5                                                   R6
        SRJIX                                               SRJYX
      JPMorgan                                             JPMorgan
                            $48,956,337 0.56 %                                0.46 %   21.74%
 SmartRetirement 2035                                 SmartRetirement 2035
          R5                                                   R6
       SMTIX                                                SMTYX
      JPMorgan                                             JPMorgan
                            $46,103,758 0.57 %                                0.47 %   21.28%
 SmartRetirement 2040                                 SmartRetirement 2040
          R5                                                   R6
       JSAIX 9                                              JSAYX
      JPMorgan                                             JPMorgan
                             $40,552,84    0.57 %                             0.47 %   21.28%
 SmartRetirement 2045                                 SmartRetirement 2045
          R5                                                   R6
        JTTIX                                               JTTYX
      JPMorgan                                             JPMorgan
                            $38,858,544 0.54 %                                0.44 %   22.73%
 SmartRetirement 2020                                 SmartRetirement 2020
          R5                                                   R6
        JTSIX                                               JTSYX
      JPMorgan                                             JPMorgan
                            $25,724,491 0.57 %                                0.47 %   21.28%
 SmartRetirement 2050                                 SmartRetirement 2050
          R5                                                   R6
         JSIX                                                 JSIX
      JPMorgan                                             JPMorgan
                            $28,185,626    0.52%                              0.42%    23.81%
SmartRetirement Income                               SmartRetirement Income
          R5                                                   R6
        JFFIX                                                JFFYX
   JPMorgan Smart            $8,356,943    0.57%        JPMorgan Smart        0.47%    21.28%
  Retirement 2055 R5                                   Retirement 2055 R6




                                                24
  Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 25 of 51 PageID# 77



                                Fund                                                       Excess
 Current Fund Option                          ER          Lower Share Class        ER
                                Assets                                                    Expense
        JVAIX                                                  JVAYX
    JPMorgan Value            $22,560,770    0.73%         JPMorgan Value         0.63%    15.87%
      Advantage L                                            Advantge R6

       FLMVX                                                  JMVYX
   JPMorgan Mid Cap           $17,265,512    0.75%        JPMorgan Mid Cap        0.73%     2.74%
       Value L                                               Value R6
      OAKBX                                                   OANBX
 Oakmark Equity & Inc         $10,109,670    0.78%       Oakmark Equity & Inc     0.59%    32.20%
         Inv                                                    Inst.


       88.       The above is for illustrative purposes only. At all times during the Class Period,

Defendants knew or should have known of the existence of cheaper share classes and therefore

also should have immediately identified the prudence of transferring the Plan’s funds into these

alternative investments.

       89.       Qualifying for lower share classes usually requires only a minimum of a million

dollars for individual funds. However, it is common knowledge that investment minimums are

often waived for large plans like the Plan. Sweda v. Univ. of Pennsylvania, 923 F.3d 320, 329

(3d Cir. 2019) (citing Tibble II, 729 F.3d at 1137 n.24). The following is a sampling of the assets

under management as of the end of 2018:

                                                                   2018 Assets Under
                               Fund in Plan
                                                                     Management
             Harbor Capital Appreciation Institutional               $69,993,821.00

             JPMorgan SmartRetirement 2030 R5                        $62,222,114.00

             JPMorgan SmartRetirement 2025 R5                        $58,203,605.00

             JPMorgan SmartRetirement 2035 R5                        $48,956,337.00

             JPMorgan SmartRetirement 2040 R5                        $46,103,758.00

             JPMorgan SmartRetirement 2045 R5                        $40,552,849.00



                                                 25
  Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 26 of 51 PageID# 78



                                                                    2018 Assets Under
                                Fund in Plan
                                                                      Management
             JPMorgan SmartRetirement 2020 R5                         $38,858,544.00

             MassMutual Select Mid Cap Growth Fund Class              $38,139,899.00

             Fidelity Diversified International K                     $27,081,922.00

             JPMorgan SmartRetirement 2050 R5                         $25,724,491.00
             JPMorgan Value Advantage                                 $22,560,770.00
             Carillon Eagle Small Cap Growth R6                       $20,504,626.00

             American Beacon Small Cap Value Institutional            $19,739,279.00

             JPMorgan Mid Cap Value Fund Class L                      $17,265,512.00
             Oakmark Equity & Income I                                $10,109,670.00
             JPMorgan SmartRetirement 2055 R5                          $8,356,043.00


       90.       Additionally, most of the lower share alternatives were available prior to the start

of the Class Period.        A prudent fiduciary conducting an impartial review of the Plan’s

investments would have identified the cheaper share classes available and transferred the Plan’s

investments in the above-referenced funds into the lower share classes at the earliest opportunity.

       91.       There is no good-faith explanation for utilizing high-cost share classes when

lower-cost share classes are available for the exact same investment. The Plan did not receive

any additional services or benefits based on its use of more expensive share classes; the only

consequence was higher costs for Plan participants.

       92.       It is not prudent to select higher cost versions of the same fund even if a fiduciary

believes fees charged to plan participants by the “retail” class investment were the same as the

fees charged by the “institutional” class investment, net of the revenue sharing paid by the funds

to defray the Plan’s recordkeeping costs. Tibble, 2017 WL 3523737, at * 8. Fiduciaries should

not “choose otherwise imprudent investments specifically to take advantage of revenue sharing.”



                                                    26
  Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 27 of 51 PageID# 79



Id. at * 11. This basic tenet of good fiduciary practice resonates loudly in this case especially

where the recordkeeping and administrative costs were unreasonably high as discussed below. A

fiduciary’s task is to negotiate and/or obtain reasonable fees for investment options and

recordkeeping/administration fees independent of each other if necessary.

       93.     By failing to investigate the use of lower cost share classes Defendants caused the

Plan to pay millions of dollars per year in unnecessary fees.

       Failure to Investigate Availability of Lower Cost Collective Trusts and Separate
       Accounts

       94.     Throughout the Class Period, the investment options available to participants

were almost exclusively mutual funds, which are pooled investment products.

       95.     As noted supra, ERISA is derived from trust law. Tibble, 135 S. Ct. at 1828.

Accordingly, the Supreme Court has stated that where ERISA is silent, courts should seek

guidance from trust law. Varity Corp v. Howe, 516 U.S. 489, 496-97 (1996). One such area is

the selection of appropriate funds for a plan. Trust law states it depends on “the type of trustee

and the nature of the breach involved, the availability of relevant data, and other facts and

circumstances of the case.” Restatement (Third) of Trusts § 100 cmt. b(1). To determine

whether a fiduciary has selected appropriate funds for the trust, appropriate comparators may

include “return rates of one or more suitable common trust funds, or suitable index mutual

funds or market indexes (with such adjustments as may be appropriate).” Id. (emphasis added).

       96.     Plan fiduciaries such as Defendants here must be continually mindful of

investment options to ensure they do not unduly risk plan participants’ savings and do not charge

unreasonable fees. Some of the best investment vehicles for these goals are collective trusts,

which pool plan participants’ investments further and provide lower fee alternatives to even

institutional and 401(k) plan specific shares of mutual funds.



                                                27
    Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 28 of 51 PageID# 80



        97.      Collective trusts are administered by banks or trust companies, which assemble a

mix of assets such as stocks, bonds and cash. Regulated by the Office of the Comptroller of the

Currency rather than the Securities and Exchange Commission, collective trusts have simple

disclosure requirements, and cannot advertise nor issue formal prospectuses. As a result, their

costs are much lower, with less or no administrative costs, and less or no marketing or

advertising costs. See Powell, Robert, “Not Your Normal Nest Egg,” The Wall Street Journal,

March                               2013,                              available                             at

http://www.wsj.com/articles/SB10001424127887324296604578177291881550144.

        98.      Due to their potential to reduce overall plan costs, collective trusts are becoming

increasingly popular; Use of CITs in DC Plans Booming (discussing data showing that among

both mid-size and large defined contribution plans, significantly more assets are held in

collective trusts than in mutual funds). 8

        99.      Although the Plan investments included one or two collective trust funds during

the Class Period, the Plan’s fiduciaries failed to prudently review the Plan’s investments because

other Plan funds should have been considered for conversion to collective trusts at the earliest

opportunity. Here, JPMorgan initiated collective trust formats for its target date funds beginning


8
  The criticisms that have been launched against collective trust vehicles in the past no longer apply.
Collective trusts use a unitized structure and the units are valued daily; as a result, participants invested in
collective trusts are able to track the daily performance of their investments online. Use of CITs in DC
Plans Booming; Paula Aven Gladych, CITs Gaining Ground in 401(k) Plans, EMPLOYEE BENEFIT NEWS
(Apr. 14, 2016), available at http://www.benefitnews.com/news/cits-gaining-ground-in-401-k-plans
(hereinafter CITs Gaining Ground). Many if not most mutual fund strategies are available in collective
trust format, and the investments in the collective trusts are identical to those held by the mutual fund.
Use of CITs in DC Plans Booming; CITs Gaining Ground. And because collective trusts contract directly
with the plan, and provide regular reports regarding costs and investment holdings, the Plan has the same
level of protection that the Investment Company Act provides to individual investors, thus eliminating the
need for the protections of the Investment Company Act. Further, collective trusts are still subject to state
and federal banking regulations that provide comparable protections. American Bankers Association,
ABA       Primer     on      Bank     Collective    Funds,      June     2015,     at     1,     available    at
https://www.aba.com/advocacy/policy-analysis/primer-bank-collective-investment-funds.



                                                      28
  Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 29 of 51 PageID# 81



in July 2016. The following funds in the Plan in 2018 were available as collective trusts in 2018

and most of the Class Period:

                          2020                                2020
                                       Collective Trust                  Investment       % Fee
    Fund in Plan          Exp.                                Exp.
                                           Version                          Style         Excess
                          Ratio                               Ratio
JPMorgan                            JPMorgan
SmartRetirement        0.56%        SmartRetirement                    Target Date       27%
2030 R5                             2030 R6                 0.44%
JPMorgan                            JPMorgan
SmartRetirement        0.55%        SmartRetirement                    Target Date       25%
2025 R5                             2025 R6                 0.44%
JPMorgan                            JPMorgan
SmartRetirement        0.56%        SmartRetirement                    Target Date       27%
2035 R5                             2035 R6                 0.44%
JPMorgan                            JPMorgan
SmartRetirement        0.57%        SmartRetirement                    Target Date       30%
2040 R5                             2040 R6                 0.44%
JPMorgan                            JPMorgan
SmartRetirement        0.57%        SmartRetirement                    Target Date       30%
2045 R5                             2045 R6                 0.44%
JPMorgan                            JPMorgan
SmartRetirement        0.54%        SmartRetirement                    Target Date       23%
2020 R5                             2020 R6                 0.44%
JPMorgan                            JPMorgan
SmartRetirement        0.57%        SmartRetirement                    Target Date       30%
2050 R5                             2050 R6                 0.44%
JPMorgan                            JPMorgan
SmartRetirement        0.52%        SmartRetirement                    Target Date       18%
Income R5                           Income R6               0.44%
JPMorgan Smart                      JPMorgan Smart
                   0.57%                                               Target Date       30%
Retirement 2055 R5                  Retirement 2055 R6      0.44%



       100.   The above funds in the Plan totaled over $600 million in assets and had an

average amount of $68 million in assets per fund, easily meeting the threshold requirement for


                                               29
  Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 30 of 51 PageID# 82



collective trusts. Although as alleged above, these minimums could have been waived if the

Plan’s fiduciaries requested it.    Yet, despite the availability of lower-cost collective trusts,

Defendants did not transfer Plan holdings to collective trusts in breach of their fiduciary duties.

       101.    Because of the size of assets under management in these funds, the Plan could

have reaped considerable cost savings by using collective trusts.

       102.    Separate accounts are another type of investment vehicle similar to collective

trusts, which retain their ability to assemble a mix of stocks, bonds, real property and cash, and

their lower administrative costs.

       103.    Separate accounts are widely available to large plans such as the Plan, and offer a

number of advantages over mutual funds, including the ability to negotiate fees. Costs within

separate accounts are typically much lower than even the lowest-cost share class of a particular

mutual fund.       By using separate accounts, “[t]otal investment management expenses can

commonly be reduced to one-fourth of the expenses incurred through retail mutual funds.” U.S.

Dep’t of Labor, Study of 401(k) Plan Fees and Expenses, at 17 (April 13, 1998), available at

https://www.dol.gov/sites/dolgov/files/EBSA/researchers/analysis/retirement/study-of-401k-

plan-fees-and-expenses.pdf

       104.    Unlike mutual funds, which by law must charge the same fee to all investors,

separate account fee schedules are subject to negotiation. Industry data shows that actual fee

schedules on separate accounts are typically lower than advertised fee schedules, particularly

when the plan or investor has a large amount of assets to invest, as did the Plan here.

       105.    Thus, a prudent fiduciary managing a large plan will give serious consideration to

the use of separate accounts or collective trusts, and in the majority of cases, will opt to move out

of mutual funds.




                                                 30
  Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 31 of 51 PageID# 83



       106.       In summary, the Plan incurred excess fees due to Defendants’ failure to

adequately investigate the availability of collective trusts and/or separate accounts in the same

investment style of mutual funds in the Plan.

       107.       Defendants could have used the Plan’s bargaining power to obtain high-quality,

low-cost alternatives to mutual funds, in order to negotiate the best possible price for the Plan.

By failing to investigate the use of alternative investments such as collective trusts or separate

accounts, Defendants caused the Plan to pay millions of dollars per year in unnecessary fees.

       Failure to Utilize Lower Cost Passively Managed and Actively Managed Funds

       108.       As noted supra, ERISA is derived from trust law. Tibble, 135 S. Ct. at 1828.

Accordingly, appropriate investments for a fiduciary to consider are “suitable index mutual funds

or market indexes (with such adjustments as may be appropriate).” Restatement (Third) of

Trusts § 100 cmt. b(1).

       109.       While higher-cost mutual funds may outperform a less-expensive option, such as

a passively-managed index fund, over the short term, they rarely do so over a longer term. See

Jonnelle Marte, Do Any Mutual Funds Ever Beat the Market? Hardly, The Washington Post,

available    at    https://www.washingtonpost.com/news/get-there/wp/2015/03/17/do-any-mutual-

funds-ever-beat-the-market-hardly/ (citing a study by S&P Dow Jones Indices which looked at

2,862 actively managed mutual funds, focused on the top quartile in performance and found most

did not replicate performance from year to year); see also Index funds trounce actively managed

funds: Study, available at http://www.cnbc.com/2015/06/26/index-funds-trounce-actively-

managed-funds-study.html (“long-term data suggests that actively managed funds “lagged their

passive counterparts across nearly all asset classes, especially over the 10-year period from 2004

to 2014.”)




                                                31
    Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 32 of 51 PageID# 84



        110.    Indeed, funds with high fees on average perform worse than less expensive funds,

even on a pre-fee basis. Javier Gil-Bazo & Pablo Ruiz-Verdu, When Cheaper is Better: Fee

Determination in the Market for Equity Mutual Funds, 67 J. Econ. Behav. & Org. 871, 873

(2009) (hereinafter “When Cheaper is Better”); see also Jill E. Fisch, Rethinking the Regulation

of Securities Intermediaries, 158 U. Pa. L. Rev. 1961, 1967-75 (2010) (summarizing numerous

studies showing that “the most consistent predictor of a fund’s return to investors is the fund’s

expense ratio”).

        111.    During the Class Period, Defendants failed to consider materially similar but

cheaper alternatives to the Plan’s investment options. The chart below demonstrates that the

expense ratios of the Plan’s investment options were more expensive by multiples of comparable

passively-managed and actively-managed alternative funds in the same investment style. These

alternative investments had no material difference in risk/return profiles with the Plan’s funds

and there was a high correlation of the alternative funds’ holdings with the Plan’s funds holdings

such that any difference was immaterial.             Further, these alternative funds had better

performances than the Plan’s funds in their 3 and 5 year average returns as of 2020.

        112.    A reasonable investigation would have revealed the existence of these lower-cost

alternatives. The chart below uses 2020 expense ratios as a methodology to demonstrate how

much more expensive the Plan’s funds were than their alternative fund counterparts.

                                                        Passive/Active
                                                                            Alternative      % Fee
         Fund                ER        Category          Lower Cost
                                                                                ER           Excess
                                                         Alternative 9
      JPMorgan                          Target-
    SmartRetirement        0.56 %        date        Fidelity Freedom          0.12 %       366.67%
       2030 R5                           Fund       Index 2030 Investor

9
  Where appropriate, each cell in this column references both a passively-managed fund (identified first)
and an actively-managed fund (identified second). Where only one fund is listed, index funds are
identified by the word “index” following the fund name. Actively managed funds don’t have this
designation. The listed expense figures for the funds are taken from prospectuses published in 2020.


                                                   32
Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 33 of 51 PageID# 85



                                           Passive/Active
                                                            Alternative   % Fee
     Fund           ER     Category         Lower Cost
                                                                ER        Excess
                                            Alternative 9

                                           American Funds
                                           2030 Trgt Date     0.35 %      60.00%
                                             Retire R6



                                       Fidelity Freedom       0.12 %      358.33%
                                      Index 2025 Investor
  JPMorgan                  Target-
SmartRetirement   0.55 %     date
   2025 R5                   Fund          American Funds
                                           2025 Trgt Date     0.33 %      66.67%
                                             Retire R6



                                       Fidelity Freedom       0.12 %      366.67%
                                      Index 2035 Investor
  JPMorgan                  Target-
SmartRetirement   0.56 %     date
   2035 R5                   Fund          American Funds
                                           2035 Trgt Date     0.37 %      51.53%
                                             Retire R6



                                       Fidelity Freedom       0.12 %      375.00%
                                      Index 2040 Investor
  JPMorgan                  Target-
SmartRetirement   0.57 %     date
   2040 R5                   Fund          American Funds
                                           2040 Trgt Date     0.38 %      50.00%
                                             Retire R6



                                       Fidelity Freedom       0.12 %      375.00%
                                      Index 2045 Investor
  JPMorgan                  Target-
SmartRetirement   0.57 %     date
   2045 R5                   Fund          American Funds
                                           2045 Trgt Date     0.38 %      50.00%
                                             Retire R6




                                      33
Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 34 of 51 PageID# 86



                                                Passive/Active
                                                                   Alternative    % Fee
       Fund             ER      Category         Lower Cost
                                                                       ER         Excess
                                                 Alternative 9

                                            Fidelity Freedom
                                                                     0.12 %      350.00%
   JPMorgan                      Target-   Index 2020 Investor
 SmartRetirement       0.54 %     date
    2020 R5                       Fund          American Funds
                                                2020 Trgt Date       0.31 %      74.19%
                                                  Retire R6


                                            Fidelity Freedom
                                                                     0.12 %      375.00%
   JPMorgan                      Target-   Index 2050 Investor
 SmartRetirement       0.57 %     date
    2050 R5                       Fund          American Funds
                                                2050 Trgt Date       0.39 %      46.15%
                                                  Retire R6


                                            Fidelity Freedom
                                                                     0.12 %      375.00%
   JPMorgan                      Target-   Index 2055 Investor
 SmartRetirement       0.57 %     date
    2055 R5                       Fund          American Funds
                                                2055 Trgt Date       0.40 %      42.50%
                                                  Retire R6

  Harbor Capital                                Fidelity Advisor
                                Domestic
 Appreciation Instl    0.66 %                    Series Growth       0.01 %      6500.00%
                                 Equity
                                                 Opportunities

Fidelity Diversified                               Vanguard
                                  Int'l
  International K      0.63 %                    International       0.32 %      96.88%
                                 Equity
                                                 Growth Adm


                                                Vanguard Value
                                                                     0.05 %      1360.00%
                                                  Index Adm
 JPMorgan Value                 Domestic
                       0.73 %
   Advantage L                   Equity
                                            Vanguard Equity-
                                                                     0.18 %      305.56%
                                             Income Adm.


                                             Vanguard Small
Carillon Eagle Small            Domestic
                       0.65 %               Cap Growth Index         0.07 %      828.57%
  Cap Growth R6                  Equity
                                                Admiral


                                           34
  Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 35 of 51 PageID# 87



                                                    Passive/Active
                                                                      Alternative     % Fee
        Fund               ER       Category         Lower Cost
                                                                          ER          Excess
                                                     Alternative 9

                                                Vanguard Explorer
                                                     Adm                 0.34 %       91.18%




                                                Vanguard Explorer
                                                                         0.55 %       47.27%
                                                   Value Inv
  American Beacon                   Domestic
                         0.81 %
  Small Cp Val Inst                  Equity         Vanguard Small
                                                    Cap Value Index      0.07 %      1057.14%
                                                       Admiral


                                                Vanguard Mid-Cap
 JPMorgan Mid Cap                   Domestic       Value Index
                         0.75 %                                          0.07 %      971.43%
     Value L                         Equity         Admiral




                                                Vanguard Balanced
                                                                         0.07 %      1014.29%
                                                   Index Adm
                                     Non-
 Oakmark Equity And                  target
                         0.78 %                       Vanguard
   Income Investor                    Date
                                    Balanced         LifeStrategy
                                                                         0.13 %      500.00%
                                                    Moderate Gr Inv




                                                Vanguard Treasury
 Fidelity Government                 Money       Money Market
                         0.25 %                                          0.09 %      177.78%
      MMkt K6                        Market         Investor



       113.    The above is for illustrative purposes only as the significant fee disparities

detailed above existed for all years of the Class Period. The Plan expense ratios were multiples

of what they should have been given the bargaining power available to the Plan fiduciaries.



                                               35
  Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 36 of 51 PageID# 88



       114.    Additionally, many of the Plan’s funds performed woefully compared to their

peers. For example, the following funds had 5 year average returns worse than a majority of

their peers as follows:

       Plan Fund                                       Percent of Peers that Outperformed Fund

       JPMorgan Value Advantage                        79%

       Carillon Eagle Small Cap Growth R6              66%

       Oakmark Equity and Income Investor              89%

       JPMorgan SmartRetirement 2025 R5                60%

       JPMorgan SmartRetirement 2035 R5                77%

       JPMorgan SmartRetirement 2040 R5                71%

       JPMorgan SmartRetirement 2050 R5                71%

       JPMorgan SmartRetirement 2055 R5                74%



       115.    Moreover, the Plan’s fiduciaries cannot justify selecting actively managed funds

over passively managed ones. As noted above, while higher-cost mutual funds may outperform

a less-expensive option such as a passively-managed index fund over the short term, they rarely

do so over a longer term. With regard to this action in particular, there is objective evidence that

selection of actively managed funds over passively managed ones with materially similar

characteristics was unjustified. Comparing the five-year returns of some of the Plan’s top (by

asset amount) actively managed funds with those of comparable index (passively managed)

funds with lower fees demonstrates that accounting for fees paid, the actively managed funds

lagged behind in performance. The chart below indicates the efficiency of the active funds or

lack thereof (i.e., the return needed by the actively managed fund, taking risk factors into

account, to match the returns of the passively managed fund):


                                                36
     Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 37 of 51 PageID# 89




                                              Expense Return
Fund Name/Comparator                                            Return Deficiency
                                              Ratio 10 (5 Year)
JPMorgan SmartRetirement 2030
                                              0.56     3.89     Fails Efficiency
R5
                                                                Requires 1.92% more return to
Fidelity Freedom Index 2030
                                              0.12     5.35     pass
Investor

JPMorgan SmartRetirement 2025
                                              0.55     3.82     Fails Efficiency
R5
                                                                Requires 1.62% more return to
Fidelity Freedom Index 2025
                                              0.12     4.96     pass
Investor

JPMorgan SmartRetirement 2035
                                              0.56     3.78     Fails Efficiency
R5
                                                                Requires 1.99% more return to
Fidelity Freedom Index 2035
                                              0.12     5.43     pass
Investor

JPMorgan SmartRetirement 2040
                                              0.57     3.8      Fails Efficiency
R5
                                                                Requires 1.89% more return to
Fidelity Freedom Index 2040
                                              0.12     5.24     pass
Investor

JPMorgan SmartRetirement 2045
                                              0.57     3.69     Fails Efficiency
R5
                                                                Requires 2.15% more return to
Fidelity Freedom Index 2045
                                              0.12     5.25     pass
Investor

JPMorgan SmartRetirement 2020
                                              0.54     3.69     Fails Efficiency
R5
                                                                Requires 1.51% more return to
Fidelity Freedom Index 2020
                                              0.12     4.84     pass
Investor

JPMorgan SmartRetirement 2050
                                              0.57     3.69     Fails Efficiency
R5
                                                                Requires 2.14% more return to
Fidelity Freedom Index 2050
                                              0.12     5.24     pass
Investor

JPMorgan SmartRetirement 2055
                                              0.57     3.72     Fails Efficiency
R5
                                                                Requires 2.14% more return to
Fidelity Freedom Index 2055
                                              0.12     5.27     pass
Investor

Harbor Capital Appreciation Instl             0.67     13.99    Fails Efficiency

10
     Expense ratios are as of January 2020.


                                                      37
  Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 38 of 51 PageID# 90



                                         Expense Return
Fund Name/Comparator                                       Return Deficiency
                                         Ratio 10 (5 Year)
Fidelity Advisor Series Growth                             Requires 5.14% more return to
                                         0.01     18.98
Opps                                                       pass



        116.    The comparator funds above belong to the same peer group as the Plan fund.

Comparing funds in the same peer group is an industry-standard that allows comparisons to be

“apples to apples.” Here, the following data points were used to calculate the Plan fund’s

efficiency: r-squared, standard deviation, and 5-year return. The same data points were used on

both the active and passive funds to calculate the incremental cost and incremental return and

then to determine if the active fund is efficient, less than efficient, or fails efficiency.

        117.    The Plan’s actively managed funds charged unjustified fees for additional

reasons. First, taking the funds listed above as an example, analysis reveals that with the

exception of Harbor Capital Appreciation Institutional, they are what are called closet index

funds because they charge as if they are actively managed but vary little from the index

benchmark. In other words, the investments closely follow the underlying benchmark (what a

lower cost index fund does), but they charge actively managed expense ratios. Third, all the

funds above had lower returns than the comparison funds.

        118.    Defendants’ failure to investigate lower cost alternative investments (both

actively and passively managed funds) during the Class Period cost the Plan and its participants

millions of dollars.

C.      Defendants Failed to Monitor or Control the Plan’s Recordkeeping Expenses

        119.    The Plan’s recordkeeper since at least 2004 has been Fidelity Management Trust

Company or one of its affiliates or subsidiaries (“Fidelity”). See, Trust Agreement at 15.

Fidelity also acted as the Plan’s Trustee. Id. The term “recordkeeping” is a catchall term for the

suite of administrative services typically provided to a defined contribution plan by the plan’s

                                                   38
     Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 39 of 51 PageID# 91



“recordkeeper.”      Beyond simple provision of account statements to participants, it is quite

common for the recordkeeper to provide a broad range of services to a defined contribution plan

as part of its package of services. These services can include claims processing, trustee services,

participant education, managed account services, participant loan processing, QDRO 11

processing, preparation of disclosures, self-directed brokerage accounts, investment consulting,

and general consulting services.

          120.    Nearly all recordkeepers in the marketplace offer this range of services, and

defined contribution plans have the ability to customize the package of services they receive and

have the services priced accordingly. Many of these services can be provided by recordkeepers

at very little cost. In fact, several of these services, such as managed account services, self-

directed brokerage, QDRO processing, and loan processing are often a profit center for

recordkeepers.

          121.    Here in particular, Fidelity was charged with performing relatively routine tasks.

According to the Trust Agreement, Fidelity “is willing to perform recordkeeping and

administrative services for the Plan if the services are ministerial in nature.” Trust Agreement at

1. In other words, the services provided by Fidelity are nothing out of the ordinary.

          122.    The market for recordkeeping is highly competitive, with many vendors equally

capable of providing a high-level service. As a result of such competition, vendors vigorously

compete for business by offering the best price.

          123.    The cost of providing recordkeeping services depends on the number of

participants in a plan. Plans with large numbers of participants can take advantage of economies

of scale by negotiating a lower per-participant recordkeeping fee.          Because recordkeeping




11
     Qualified Domestic Relations Order.


                                                  39
  Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 40 of 51 PageID# 92



expenses are driven by the number of participants in a plan, the vast majority of plans are

charged on a per-participant basis.

       124.    Recordkeeping expenses can either be paid directly from plan assets, or indirectly

by the plan’s investments in a practice known as revenue sharing (or a combination of both or by

a plan sponsor). Revenue sharing payments are payments made by investments within the plan,

typically mutual funds, to the plan’s recordkeeper or to the plan directly, to compensate for

recordkeeping and trustee services that the mutual fund company otherwise would have to

provide.

       125.    Although utilizing a revenue sharing approach is not per se imprudent,

unchecked, it could be devastating for Plan participants. “At worst, revenue sharing is a way to

hide fees. Nobody sees the money change hands, and very few understand what the total

investment expense pays for. It’s a way to milk large sums of money out of large plans by

charging a percentage-based fee that never goes down (when plans are ignored or taken

advantage of). In some cases, employers and employees believe the plan is ‘free’ when it is in

fact expensive.”     Justin Pritchard, “Revenue Sharing and Invisible Fees” available at

http://www.cccandc.com/p/revenue-sharing-and-invisible-fees (last visited March 19, 2020).

       126.    Prudent fiduciaries implement three related processes to prudently manage and

control a plan’s recordkeeping costs. See Tussey v. ABB, Inc., 746 F.3d 327, 336 (8th Cir. 2014)

(“Tussey II”) (holding that fiduciaries of a 401(k) plan “breach[] their fiduciary duties” when

they “fail[] to monitor and control recordkeeping fees” incurred by the plan); George v. Kraft

Foods Glob., Inc., 641 F.3d 786, 800 (7th Cir. 2011) (explaining that defined contribution plan

fiduciaries have a “duty to ensure that [the recordkeeper’s] fees [are] reasonable”). First, they

must pay close attention to the recordkeeping fees being paid by the plan. A prudent fiduciary

tracks the recordkeeper’s expenses by demanding documents that summarize and contextualize


                                               40
  Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 41 of 51 PageID# 93



the recordkeeper’s compensation, such as fee transparencies, fee analyses, fee summaries,

relationship pricing analyses, cost-competitiveness analyses, and multi-practice and standalone

pricing reports.

       127.    Second, in order to make an informed evaluation as to whether a recordkeeper or

other service provider is receiving no more than a reasonable fee for the services provided to a

plan, a prudent fiduciary must identify all fees, including direct compensation and revenue

sharing being paid to the plan’s recordkeeper. To the extent that a plan’s investments pay asset-

based revenue sharing to the recordkeeper, prudent fiduciaries monitor the amount of the

payments to ensure that the recordkeeper’s total compensation from all sources does not exceed

reasonable levels, and require that any revenue sharing payments that exceed a reasonable level

be returned to the plan and its participants.

       128.    Third, the plan’s fiduciaries must remain informed about overall trends in the

marketplace regarding the fees being paid by other plans, as well as the recordkeeping rates that

are available. This will generally include conducting a Request for Proposal (“RFP”) process at

reasonable intervals, and immediately if the plan’s recordkeeping expenses have grown

significantly or appear high in relation to the general marketplace. More specifically, an RFP

should happen at least every three to five years as a matter of course, and more frequently if the

plans experience an increase in recordkeeping costs or fee benchmarking reveals the

recordkeeper’s compensation to exceed levels found in other, similar plans. George, 641 F.3d

800; Kruger v. Novant Health, Inc., 131 F. Supp. 3d 470, 479 (M.D.N.C. 2015).

       129.    Defendants have wholly failed to prudently manage and control the Plan’s

recordkeeping and administrative costs by failing to undertake any of the aforementioned steps.

For example, as noted above, Fidelity has been the Plan’s recordkeeper since at least 2004 (with

no change) and there is no evidence Defendants have undertaken an RFP since 2004 in order to


                                                41
     Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 42 of 51 PageID# 94



compare Fidelity’s costs with those of others in the marketplace. Further, the total amount of

recordkeeping fees paid throughout the Class Period – when looked at on a per participant basis -

was wholly unreasonable. Based on information available through the Form 5500s it appears the

yearly cost per participant was on average between $65 - $90 for each year during the Class

Period.

          130.    As noted above, some plans pay recordkeepers additional fees on top of direct

compensation in the form of revenue sharing, and that was the case with the Plan.                    The

maximum          indirect compensation received by Fidelity for recordkeeping services can be

estimated to a reasonable degree of certainty using publicly available information 12 because

“revenue sharing’ is divvied among all the plan’s service providers which “could include but are

not limited to recordkeepers, advisors and platform providers.” 401k Averages Book at 107 (20th

ed. 2020) 13 at p. 7, Answer to FAQ No. 14 (emphasis added).

          131.    If all the indirect revenue sharing reported on the Plan’s form 5500 (or a

significant portion) were paid to Fidelity, then prior to rebates, if any, the per participant

recordkeeping fee would have been over $65 each year per participant for the entirety of the

Class Period.       These amounts are clearly unreasonable as they are well above recognized

reasonable rates for large plans. 14 Even though the Defendants claim to have paid back a certain



12
  See Braden v. Wal-mart Stores, Inc., 588 F.3d 585, 598 (8th Cir. 2009) (“If Plaintiffs cannot state a
claim without pleading facts which tend systematically to be in the sole possession of defendants, the
remedial scheme of [ERISA] will fail, and the crucial rights secured by ERISA will suffer.”)
13
  “Published since 1995, the 401k Averages Book is the oldest, most recognized source for non-biased,
comparative 401(k) average cost information.” 401k Averages Book at 2.
14
   Case law is in accord that large plans can bargain for low recordkeeping fees. See, e.g., Spano v.
Boeing, Case 06-743, Doc. 466, at 26 (S.D. Ill. Dec. 30, 2014) (plaintiffs’ expert opined market rate of
$37–$42, supported by defendants’ consultant’s stated market rate of $30.42–$45.42 and defendant
obtaining fees of $32 after the class period); Spano, Doc. 562-2 (Jan 29, 2016) (declaration that Boeing’s
401(k) plan recordkeeping fees have been $18 per participant for the past two years); George v. Kraft
Foods Global, Inc., 641 F.3d 786 (7th Cir. 2011) (plaintiffs’ expert opined market rate of $20–$27 and
plan paid record-keeper $43–$65); Gordon v. Mass Mutual, Case 13-30184, Doc. 107-2 at ¶10.4 (D.Mass.

                                                   42
  Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 43 of 51 PageID# 95



amount of revenue sharing back into the Plan, a review of the Plaintiffs’ account statements fails

to show that any of those amounts were added back directly to each Plaintiffs’ retirement

accounts. See, 2018 Form 5500 filing at page 6 of the attached audited financial statement.

Therefore, it’s alleged and averred that any amounts paid back into the Plan by the Defendants

simply went to paying additional excessive fees and should not be considered to have reduced

the excessive costs charged to Plan participants. However, even if those amounts could be

considered a reduction of the Plan’s excessive costs, the costs are still excessive as discussed

above.

         132.     By way of further comparison, a 1998 study conducted by the Department of

Labor (“1998 DOL Study”) reflected that as the number of participants grow, a plan can

negotiate lower recordkeeping fees: 15

                Number of Participants                    Avg. Cost Per Participant

   200                                            $42

   500                                            $37

   1,000                                          $34



         133.     Additionally, as plan asset size increases, so should the costs per participant

decrease. See 1998 DOL Study at 4.2.2 (“Basic per-participant administrative charges typically

reflect minimum charges and sliding scales that substantially reduce per capita costs as plan size

increases.”)




June 15, 2016) (401(k) fee settlement committing the Plan to pay not more than $35 per participant for
recordkeeping).
15
   See https://www.dol.gov/sites/dolgov/files/EBSA/researchers/analysis/retirement/study-of-401k-plan-
fees-and-expenses.pdf. Given the general trend of decreasing recordkeeping fees, the average costs per
participants from nearly 20 years ago cited in the 1998 DOL study would be much lower today.

                                                 43
     Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 44 of 51 PageID# 96



          134.     Given the size of the Plan’s assets during the Class Period and total number of

unique participants, in addition to the general trend towards lower recordkeeping expenses in the

marketplace as a whole, the Plan could have obtained recordkeeping services at a lower cost that

were comparable to or superior to the typical services provided by the Plan’s recordkeeper.

          135.     A prudent fiduciary would have observed the excessive fees being paid to the

recordkeeper and taken corrective action. Defendants’ failures to monitor and control

recordkeeping compensation cost the Plan millions of dollars per year and constituted separate

and independent breaches of the duties of loyalty and prudence.

          D.       Defendants Breached their Duty of Loyalty to the Plan and its Participants

          136.     The structure of this Plan is rife with potential conflicts of interest because

Fidelity and its affiliates were placed in positions that allowed them to reap profits from the Plan

at the expense of Plan participants. Here, the Plan’s Trustee was Fidelity Management Trust

Company and the Recordkeeper was Fidelity Investments Institutional. See, Trust Agreement at

1 and also the 2018 5500 at 2. 16 In addition, another Fidelity affiliate, Fidelity Investment

Institutional Operations Company, Inc., is paid fees by “the Plan for investment management

services….” 2018 Audited Financial Statement at 13. Further, Fidelity operates the brokerage

link where it siphons off additional fees from Plan participants.                 Lastly, even when Plan

participants roll out of the Plan because they have ended employment with the Company, they

are subject to an automatic rollover where their funds are rolled over into an IRA managed by

Fidelity Investments. See Fidelity Investments Automatic Rollover IRA Plan Administrator

Agreement at 3 (“the Plan Administrator wishes to designate Fidelity Individual Retirement

Accounts (“IRAs”) as the ‘individual retirement plans’…to which such Automatic Rollovers will

be made.”)


16
     Upon information and belief, the recordkeeper and trustee are both affiliates of Fidelity.

                                                       44
  Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 45 of 51 PageID# 97



       137.    Under the governing Trust Agreement, the Company may “remove the Trustee at

any time in accordance with the notice provisions set forth below.” Trust Agreement at 19. The

Company, and the fiduciaries to whom it delegated authority, breached their duty of undivided

loyalty to Plan participants by failing to adequately supervise Fidelity and its affiliates and

ensure that the fees charged by Fidelity and its affiliates were reasonable and in the best interests

of the Plan and its participants. Clearly, Defendants failed this aspect of their fiduciary duties.

                               FIRST CLAIM FOR RELIEF
                    Breaches of Fiduciary Duties of Loyalty and Prudence
                        (Asserted against ManTech and Committee)

       138.    Plaintiffs re-allege and incorporate herein by reference all prior allegations in this

Complaint as if fully set forth herein.

       139.    At all relevant times, the Committee and its members, and the Company to the

extent of its actions as Plan Administrator (“Prudence Defendants”) were fiduciaries of the Plan

within the meaning of ERISA § 3(21)(A), 29 U.S.C. § 1002(21)(A), in that they exercised

discretionary authority or control over the administration and/or management of the Plan or

disposition of the Plan’s assets.

       140.    As fiduciaries of the Plan, these Defendants were subject to the fiduciary duties

imposed by ERISA § 404(a), 29 U.S.C. § 1104(a). These fiduciary duties included managing the

assets of the Plan for the sole and exclusive benefit of Plan participants and beneficiaries, and

acting with the care, skill, diligence, and prudence under the circumstances that a prudent person

acting in a like capacity and familiar with such matters would use in the conduct of an enterprise

of like character and with like aims.

       141.    The Prudence Defendants breached these fiduciary duties in multiple respects as

discussed throughout this Complaint. They did not make decisions regarding the Plan’s

investment lineup based solely on the merits of each investment and what was in the best interest


                                                 45
  Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 46 of 51 PageID# 98



of Plan participants. Instead, the Prudence Defendants selected and retained investment options

in the Plan despite the high cost of the funds in relation to other comparable investments. The

Prudence Defendants also failed to investigate the availability of lower-cost share classes of

certain mutual funds in the Plan. In addition, the Prudence Defendants failed to investigate

separate accounts and/or certain collective trusts as alternatives to mutual funds, even though

they generally provide the same investment management services at a lower cost. Likewise, the

Prudence Defendants failed to monitor or control the grossly-excessive compensation paid for

recordkeeping services.

       142.    As a direct and proximate result of the breaches of fiduciary duties alleged herein,

the Plan suffered millions of dollars of losses due to excessive costs and lower net investment

returns. Had Defendants complied with their fiduciary obligations, the Plan would not have

suffered these losses, and Plan participants would have had more money available to them for

their retirement.

       143.    Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), the Prudence Defendants are

liable to restore to the Plan all losses caused by their breaches of fiduciary duties, and also must

restore any profits resulting from such breaches. In addition, Plaintiffs are entitled to equitable

relief and other appropriate relief for Defendants’ breaches as set forth in their Prayer for Relief.

       144.    The Prudence Defendants knowingly participated in each breach of the other

Defendants, knowing that such acts were a breach, enabled the other Defendants to commit

breaches by failing to lawfully discharge such Defendant’s own duties, and knew of the breaches

by the other Defendants and failed to make any reasonable and timely effort under the

circumstances to remedy the breaches. Accordingly, each Defendant is also liable for the

breaches of its co-fiduciaries under 29 U.S.C. § 1105(a).




                                                 46
  Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 47 of 51 PageID# 99



                                 SECOND CLAIM FOR RELIEF
                         Failure to Adequately Monitor Other Fiduciaries
                      (Asserted against ManTech and the Board Defendants)

       145.     Plaintiffs re-allege and incorporate herein by reference all prior allegations in this

Complaint as if fully set forth herein.

       146.     ManTech and the Board Defendants (the “Monitoring Defendants”) had the

authority to appoint and remove members of the Committee, and the duty to monitor the

Committee and were aware that the Committee Defendants had critical responsibilities as

fiduciaries of the Plan.

       147.     In light of this authority, the Monitoring Defendants had a duty to monitor the

Committee Defendants to ensure that the Committee Defendants were adequately performing

their fiduciary obligations, and to take prompt and effective action to protect the Plan in the

event that the Committee Defendants were not fulfilling those duties.

       148.     The Monitoring Defendants also had a duty to ensure that the Committee

Defendants possessed the needed qualifications and experience to carry out their duties; had

adequate financial resources and information; maintained adequate records of the information on

which they based their decisions and analysis with respect to the Plan’s investments; and

reported regularly to the Monitoring Defendants.

       149.     The Monitoring Defendants breached their fiduciary monitoring duties by, among

other things:

                (a)     Failing to monitor and evaluate the performance of the Committee

                        Defendants or have a system in place for doing so, standing idly by as the

                        Plan suffered significant losses as a result of the Committee Defendants’

                        imprudent actions and omissions;




                                                 47
 Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 48 of 51 PageID# 100



                (b)     failing to monitor the processes by which Plan investments were

                        evaluated, their failure to investigate the availability of lower-cost share

                        classes, and their failure to investigate the availability of lower-cost

                        separate account and collective trust vehicles; and

                (c)     failing to remove Committee members whose performance was inadequate

                        in that they continued to maintain imprudent, excessively costly, and

                        poorly performing investments within the Plan, and caused the Plan to pay

                        excessive recordkeeping fees, all to the detriment of the Plan and Plan

                        participants’ retirement savings.

        150.    As a consequence of the foregoing breaches of the duty to monitor, the Plan

suffered millions of dollars of losses. Had Monitoring Defendants complied with their fiduciary

obligations, the Plan would not have suffered these losses, and Plan participants would have had

more money available to them for their retirement.

        151.    Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), the Monitoring Defendants are

liable to restore to the Plan all losses caused by their failure to adequately monitor the Committee

Defendants. In addition, Plaintiffs are entitled to equitable relief and other appropriate relief as

set forth in their Prayer for Relief.

                                        PRAYER FOR RELIEF

        145.    WHEREFORE, Plaintiffs pray that judgment be entered against Defendants on

all claims and requests that the Court awards the following relief:

                A.      A determination that this action may proceed as a class action under Rule

                        23(b)(1), or in the alternative, Rule 23(b)(2) of the Federal Rules of Civil

                        Procedure;




                                                 48
Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 49 of 51 PageID# 101



          B.    Designation of Plaintiffs as Class Representatives and designation of

                Plaintiffs’ counsel as Class Counsel;

          C.    A Declaration that the Defendants, and each of them, have breached their

                fiduciary duties under ERISA;

          D.    An Order compelling the Defendants to make good to the Plan all losses to

                the Plan resulting from Defendants’ breaches of their fiduciary duties,

                including losses to the Plan resulting from imprudent investment of the

                Plan’s assets, and to restore to the Plan all profits the Defendants made

                through use of the Plan’s assets, and to restore to the Plan all profits which

                the participants would have made if the Defendants had fulfilled their

                fiduciary obligations;

          E.    An order requiring the Company Defendants to disgorge all profits

                received from, or in respect of, the Plan, and/or equitable relief pursuant to

                29 U.S.C. § 1132(a)(3) in the form of an accounting for profits, imposition

                of a constructive trust, or a surcharge against the Company Defendant as

                necessary to effectuate said relief, and to prevent the Company

                Defendant’s unjust enrichment;

          F.    Actual damages in the amount of any losses the Plan suffered, to be

                allocated among the participants’ individual accounts in proportion to the

                accounts’ losses;

          G.    An order enjoining Defendants from any further violations of their ERISA

                fiduciary responsibilities, obligations, and duties;

          H.    Other equitable relief to redress Defendants’ illegal practices and to

                enforce the provisions of ERISA as may be appropriate, including


                                          49
 Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 50 of 51 PageID# 102



                      appointment of an independent fiduciary or fiduciaries to run the Plan and

                      removal of Plan fiduciaries deemed to have breached their fiduciary

                      duties;

            I.        An award of pre-judgment interest;

            J.        An award of costs pursuant to 29 U.S.C. § 1132(g);

            K.        An award of attorneys’ fees pursuant to 29 U.S.C. § 1132(g) and the

                      common fund doctrine; and

            L.        Such other and further relief as the Court deems equitable and just.



Dated: May 15, 2020                         Respectfully submitted,

                                            /s/ Charles L. Williams
                                            Charles L. Williams (VSB No. 23587)
                                            WILLIAMS & SKILLING, P.C.
                                            7104 Mechanicsville Turnpike, Suite 204
                                            Mechanicsville, VA 23111
                                            Telephone: (804) 447-0307, ext. 305
                                            Fax: (804) 447-0367
                                            Email: cwilliams@williamsandskilling.com

                                            Mark K. Gyandoh, Esquire
                                            PA Attorney ID #88587
                                            (Motion Pro Hac Vice to be Filed)
                                            CAPOZZI ADLER, P.C.
                                            312 Old Lancaster Road
                                            Merion Station, PA 19066
                                            Telephone: (610) 890-0200
                                            Fax: (717) 233-4103
                                            Email: markg@capozziadler.com




                                               50
Case 3:20-cv-00350-REP Document 1 Filed 05/15/20 Page 51 of 51 PageID# 103



                                  CAPOZZI ADLER, P.C.
                                  Donald R. Reavey, Esquire
                                  (Motion Pro Hac Vice to be Filed)
                                  PA Attorney ID #82498
                                  2933 North Front Street
                                  Harrisburg, PA 17110
                                  Telephone: (717) 233-4101
                                  Fax: (717) 233-4103
                                  Email: donr@capozziadler.com

                                  Counsel for Plaintiffs and the Putative Class




                                    51
